           Case
            Case1:20-cv-06190-JPC
                 1:20-cv-06190-JPC Document
                                    Document12-1
                                             13 Filed
                                                 Filed12/01/20
                                                       11/30/20 Page
                                                                 Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                            12/1/2020
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
LESHAWN DAWSON,                                                            Case No.: 1:20-6190 (JPC)

                                       Plaintiff,
                                                                             SCHEDULING ORDER
         -against-

HANOVER FOODS CORPORATION,

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         IT IS HEREBY ORDERED as follows:

         1.        The       deadline       for     Defendant         HANOVER       FOODS       CORPORATION

(“Defendant”) to answer, move, or otherwise respond to the Complaint filed by LESHAWN

DAWSON is extended to December 30, 2020.

         2.        Counsel for all parties are hereby directed to appear before the undersigned for an

Initial Pretrial Conference (“IPTC”) in accordance with Rule 16 of the Federal Rules of Civil
               January 20, 2021
Procedure on January 19, 2021, at 10:00 a.m. In light of the ongoing COVID-19 pandemic, the Court

will conduct the IPTC by teleconference. At the scheduled time, counsel for all parties should call

(866) 434-5269, access code 9176261.

         3.        The parties shall submit a joint letter of no more than five pages by January 12, 2021,

addressing the following in separate paragraphs: (1) a brief description of the case, including the

factual and legal bases for the claim(s) and defense(s); (2) any contemplated motions; (3) the basis

for subject matter jurisdiction; and (4) the prospect for settlement. By that date, the parties shall also

submit to the Court a proposed case management plan and scheduling order, a template of which is

available at https://www.nysd.uscourts.gov/hon-john-p-cronan.


Dated:                 December 1 , 2020
         New York, New York                                          Hon. John P. Cronan, U.S.D.J.


101361.00615/124136277v.1
